 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Horn & Hard art CompanyandRestaurantCashiers Association.Case 2-CA-11726May 23, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSUpon a charge filed by the Restaurant CashiersAssociation,hereincalled the Union, the GeneralCounsel for the National LaborRelationsBoard, bytheRegionalDirector forRegion 2, issued acomplaint dated February 27, 1969, against TheHorn& Hardart Company, herein calledRespondent,allegingthattheRespondent didengage in and is eng aging in unfairlabor practiceswithinthemeaningof Section 8(aX5) and (1) andSection2(6)and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing were duly servedupon Respondent.With respect to the unfair labor practices, thecomplaint allegesin substance, that on January 3,1969, a majority of the employees in a voting groupfound appropriate by the Board,' in a secret ballotelectionconducted under the supervision of theRegionalDirector for Region 2 of the NationalLaborRelationsBoard designated and selected theUnion as their representative for the purpose ofcollectivebargaining,and on January 13, 1969, theUnion was certified. The complaint furtherallegesthat on January 14, 1969, the Respondent refusedand sincesaiddate has continued to refuse, torecognizetheUnion or toengageincollectivebargainingwithitassuchexclusivecollective-bargainingrepresentativealthough theUnion has requested it to do so. On March 5, 1969,theRespondent filed its answer, admitting in part,and denying in part theallegationsof the complaint,and requestingthat the complaint be dismissed.Thereafter, the General Counsel filed with theRegional Director a Motion for Summary Judgmentand apetition in support of his motionassertingthat,as the denials and additionalstatements setforth in Respondent's Answer raise no issues whichhave not been litigated and determined by the BoardinCase 2-RC-14888, there areno issuesrequiring ahearing,and praying the issuance of a Decision andOrder finding the violations as alleged in thecomplaint.On April 7, 1969, theBoard issued anOrder transferring the proceeding to the Board anda notice to show cause why the General Counsel'sMotion for Summary Judgment should not begranted.On April 9, 1969, Respondent filedRespondent'sMotion to DismissMotion forSummary Judgment or in the Alternative to'Decision and Direction of Election issued December3, 1968, 173 NLRBNo. 164.Transfer It to the Trial Examiner's Division.Thereafter, on April 17, 1969, the Respondent fileditsAnswer to General Counsel'sMotion forSummary Judgment incorporating by reference itsApril 9, 1969, motion. On April 18, 1969, the Unionfiled its Statement of Charging Party in Support oftheMotion for Summary Judgment, and inOpposition to Respondent Motion for AlternativeRelief.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentThe record before us establishes that on April 16,1968, the Union filed a petition in Case 2-RC-14888seeking to represent all cashiers employed by theRespondent. On December 3, 1968, the Board, aftera hearing issued a Decision and Direction ofElectionwherein the Board directed an electionamong the following unit of employees:Allunrepresentedemployees includingheadcashiers, relief head cashiers, assistant cashiers,reliefassistantcashiers,andPM cashiers,employed by Employer in its automat-cafeterias,locatedinManhattan,Queens,Long Island(GardenCity),Brooklyn,WestchesterCounty(Cross County Center and White Plains) and NewJersey(Paramus)excludingallrepresentedemployees,officeemployees,retailstoreemployees not employed in automat-cafeterias orservicerestaurants,employeesengagedinindustrial feeding, maintenance employees, specialofficers,watchmen, guards, pensioners, executivesand supervisors.On January 3, 1969, pursuant to the Decision andDirection of Election, an election was held in whichthe eligible voters were given a choice of voting forCafeteriaEmployeesUnion,Local302 (hereincalled Local 302), the Union, or neither. A majorityof the eligible voters cast ballots for the Union asthe exclusive collective-bargaining representative inthe unit described above.On February 10, 1969, Respondent filed with theBoardEmployer'sMotiontoReopenandReconsider in Case 2-RC-14888. On February 27,1969,theBoard denied Employer'sMotion toReopen and Reconsider as it contained nothing notpreviously considered by the Board.On February 24, 1969, Local 302 filed with theBoard Intervenor'sMotion for Reconsiderationand/orClarificationinCase 2-RC-14888.OnMarch 27, 1969, the Board denied Intervenor'smotion for reconsideration as it contained nothingnot previously considered by the Board, and deniedIntervenor'smotion for clarification as it failed todisclosewith the specificity required by Section176 NLRB No. 20 THE HORN & HARDART CO.102.61 (d) of the Board's Rules and Regulations,Series 8, as amended, sufficient grounds for grantingsuch a motion.On January 6, 1969, the Union requestedRespondent to bargain collectively. This request wasrefused on or about January 14, 1969. On January17, 1969, the Union filed the charge upon which thecomplaint was predicated.In its Answer to General Counsel's Motion forSummary Judgment,Respondentcontendsinsubstance: (1) that it has newly discovered evidencenot presented at the hearing in Case 2-RC-14888thatLocal 302's President, Joseph Fox, wouldtestifythatcertainmattersrelatingtopastrepresentationelectionswerepresentedtothearbitrator whose award the Board declined to deferto;(2) that since the Board's Decision in Case2-RC-14888, Local 302 has advised Respondent thatitcanno longer permit interchange betweenemployees in the two different units and thateliminationof this interchangewillresultinRespondent being required to employ 16 additionalemployees at a substantial cost; (3) that the Boardshould have deferred to the arbitrator's award inCase2-RC-14888;and(4)thatthespecialcircumstances of this case justify the introduction ofevidence in this proceeding.Respondent'scontentionsseektorelitigatecontentionsmade prior to and rejected in theBoard's Decision in Case 2-RC-148882 and in theBoard'sdenialofRespondent'smotionforreconsiderationofthatdecision.InasmuchasRe spondent has already litigated such contentions, ithas not raised any issue which is properly triable inthis proceeding.'As all materialissueshavebeenpreviouslydecided by the Board, or admitted by Respondent'sanswer to the complaint, there are no mattersrequiringahearingbeforeaTrialExaminer.Accordingly, theGeneralCounsel'sMotion forSummary Judgment is granted. On the basis of therecord before it, the Board makes the following:'Respondent was a party to an active participant in the arbitrationhearing.Itwas aware of what transpired in that proceeding.Therefore, anyevidence relating to what occurred in that proceeding does not meet thedefinition of newly discovered evidence.In addition,we note that Local302 intervened and actively participated in the hearing in Case 2-RC-14888and Fox testified during that hearing.'E-Z Davis Chevrolet,161NLRB 1380.Respondent,in its motion todismiss theMotion for Summary Judgment,or in the alternative totransfer it to the Trial Examiner'sDivision,contends that the Board's rulesrequire that all pretrial motions be transfered to the Trial Examiner'sDivision, and that it is entitled to a hearing before a Trial Examiner andthe opportunity to present facts and evidence in support of its position.The Board has the power to entertain and grant motions for summaryjudgment without first referring the motion to the Trial Examiner'sDivision.E-Z DavisChevrolet,supra. Respondent's remaining contentionshave been disposed of above.Accordingly,we also deny this motion.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT147Respondent is and has been at all time materialherein,aNew York corporation engaged inmaintainingandoperatingcafeterias,automat-cafeterias, and waitress service restaurantsat various locations in the States of New York andNew Jersey. During the past year, which period isrepresentativeof its annual operations generally,Respondent, in the course and conduct of itsbusiness,derived revenues from the retail sale offood in excess of $500,000, and in the same period itpurchased items of food, goods, and materialsvalued in excess of $50,000, which items it caused tobe transported and delivered to its various businesslocations in interstate commerce directly fromStates of the United States other than the State towhich they were transported and delivered.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Restaurant Cashiers Association is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unitappropriate for collective- bargaining purposes withinthe meaning of Section 9(b) of the Act:Allunrepresentedemployees including headcashiers, relief head cashiers, assistant cashiers,reliefassistantcashiers,andPM cashiers,employed by Employer in its automat-cafeterias,waitress-service restaurants, and cafeterias, whichare located in Manhattan, Queens, Long Island(GardenCity),Brooklyn,WestchesterCounty(Cross County Center and White Plains) and NewJersey(Paramus)excludingallrepresentedemployees,officeemployees,retailstoreemployees not employed in automat-cafeterias orservicerestaurants,employeesengagedinindustrial feeding, maintenance employees, specialofficers,watchmen, guards, pensioners, executivesand supervisors. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The certificationOn January 3, 1969, a majority of the employeesofRespondent in said unit, in a secret ballotelectionconducted under the supervision of theRegionalDirector forRegion 2, designated theUnion as their representative for the purposes ofcollectivebargainingwithRespondent,andonJanuary 13, 1969, the Union was certified as thecollective-bargainingrepresentative of the employeesin said unit and continuesto be such representative.B.The Request To Bargain and Respondent'sRefusalCommencing on or about January 6, 1969, andcontinuingto date the Union has requested and isrequestingRespondent to bargaincollectivelywiththeUnion as the exclusive collective-bargainingrepresentativeoftheemployeesintheabove-described unit. Since January 14, 1969, andcontinuing to date, Respondent has refused andcontinues to refuse to bargain collectively with theUnionasexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly,we find that the Union was dulycertifiedby the Board as the collective-bargainingrepresentative of the employees of Respondent inthe appropriate unit described above and that theUnionat all times sinceJanuary 13, 1969, has beenand now is the exclusive bargaining representative ofall the employees in the aforesaid unit, within themeaningof Section 9(a) of the Act. We further findthat Respondent has since January 14, 1969, refusedtobargaincollectivelywith the Union as theexclusive bargaining representative of its employeesin the appropriate unit. By such refusal Respondenthas engaged in and is engaging in unfair laborpractices within the meaning of Sections 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in section IIIabove, occurring in connection with its operations asdescribed in section I above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to leadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom, and upon request,bargaincollectively with the Unionas the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnionastherecognizedbargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).Conclusions of Law1.The Horn & Hardart Company, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Restaurant Cashiers Association is a labororganization within the meaning of Section 2(5) ofthe Act.3.The followingunit is anappropriate unit forthepurposes of collective bargaining within themeaning of Section 9(a) of the Act:Allunrepresentedemployees includingheadcashiers, relief head cashiers, assistant cashiers,reliefassistantcashiers,andPM cashiersemployed by Employer in its automat-cafeterias,waitress-service restaurants, and cafeterias, whichare located in Manhattan, Queens, Long Island(GardenCity),Brooklyn,WestchesterCounty(Cross County Center and WhitePlains)and NewJersey(Paramus)excludingallrepresentedemployees,officeemployees,retailstoreemployees not employed in automat-cafeterias orservicerestaurants,employeesengagedinindustrial feeding, maintenance employees, specialofficers,watchmen, guards, pensioners, executivesand supervisors.4.Since January 13, 1969, the Union has been theexclusive representative of all employees in theaforesaidappropriateunitforthepurposesofcollective bargaining within the meaning of Section9(b) of the Act.5.By refusing on or about January 14, 1969, andat all times thereafter, to bargain collectively withthe Union as the exclusive bargaining representativeof all the employees in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, 'restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithinthe meaningof Section 8(a)(1) of the Act. THE HORN & HARDART CO.1497.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that Respondent,The Horn & Hardart Company, New York, NewYork, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment,withtheRestaurantCashiersAssociationastheexclusivebargainingrepresentativeof its employees in the followingappropriate unit:Allunrepresentedemployees, includingheadcashiers, relief head cashiers, assistant cashiers,reliefassistantcashiers,andPM cashiers,employed by Employer in its automat-cafeterias,waitress-service restaurants, and cafeterias, whichare located in Manhattan, Queens, Long Island(GardenCity),Brooklyn,WestchesterCounty(Cross County Center and White Plains) and NewJersey(Paramus)excludingallrepresentedemployees,officeemployees,retailstoreemployees not employed in automat-cafeterias orservicerestaurants,employeesengagedinindustrial feeding, maintenance employees, specialofficers,watchmen, guards, pensioners, executivesand supervisors.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Postateachofitscafeterias,automat-cafeterias, and waitress service restaurantsinManhattan, Queens, Long Island (Garden City),Brooklyn,WestchesterCounty (CrossCountyCenterandWhitePlains)andNew Jersey(Paramus), copies of the attached notice marked"Appendix."'Copies of said notice, on formsprovided by the Regional Director for Region 2,shall,afterbeingduly signed by Respondent'srepresentative,bepostedbyRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by Respondent toinsure that said Notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 2, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"the Decisionand Order"the words"a Decree of the United States Court of AppealsEnforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with theRestaurantCashiersAssociationastheexclusiverepresentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if anunderstanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All unrepresented employees including head cashiers,relief head cashiers, assistant cashiers, relief assistantcashiers, and PM cashiers, employed by Employer in itsautomat-cafeterias,waitress-servicerestaurants,andcafeterias,which are located in Manhattan, Queens,Long Island (Garden City), Brooklyn,WestchesterCounty (Cross County Center and White Plains) andNew Jersey, (Paramus) excluding all representedemployees, office employees, retail store employees notemployed in automat-cafeterias, or service restaurants,employeesengaged inindustrial feeding,maintenanceemployees,specialofficers,watchmen,guards,pensioners, executives and supervisors.THE HORN & HARDARTCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 36th FloorFederal Building, 26 Federal Plaza, New York, New York10007, Telephone 212-264-0300.